Exhibit 10.20

 

BANK OF THE SIERRA

DIRECTOR RETIREMENT AGREEMENT

 

THIS AGREEMENT is adopted this 1st day of October, 2002, by and between BANK OF
THE SIERRA, a state-chartered commercial bank located in Porterville, California
(the “Company”), and ALBERT BERRA (the “Director”).

 

INTRODUCTION

 

To encourage the Director to remain a member of the Company’s Board of
Directors, the Company is willing to provide salary continuation benefits to the
Director. The Company will pay the benefits from its general assets.

 

AGREEMENT

 

The Company and the Director agree as follows:

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Change of Control” means the transfer of shares of the Company’s voting
common stock such that one entity or one person acquires (or is deemed to
acquire when applying Section 318 of the Code) more than 50 percent of the
Company’s outstanding voting common stock.

 

1.2 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.3 “Disability” means, if the Director is covered by a Company-sponsored
disability policy, total disability as defined in such policy without regard to
any waiting period. If the Director is not covered by such a policy, Disability
means the Director suffering a sickness, accident or injury that, in the
judgment of a physician who is satisfactory to the Company, prevents the
Director from performing substantially all of the Director’s normal duties for
the Company. As a condition to receiving any Disability benefits, the Company
may require the Director to submit to such physical or mental evaluations and
tests as the Company’s Board of Directors deems appropriate and reasonable.

 

1.4 “Early Termination” means the Termination of Service before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause
or following a Change of Control.

 

1.5 “Effective Date” means October 1, 2002.



--------------------------------------------------------------------------------

1.6 “Normal Retirement Age” means the Director attaining 70 years of age.

 

1.7 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Service.

 

1.8 “Plan Year” means a twelve-month period commencing on October 1 and ending
on September 30 of each year. The initial Plan Year shall commence on the
effective date of this Agreement.

 

1.9 “Termination for Cause” See Article 5.

 

1.10 “Termination of Service” means that the Director ceases to be a member of
the Company’s Board of Directors for any reason, voluntary or involuntary, other
than by reason of a leave of absence approved by the Company.

 

Article 2

Lifetime Benefits

 

2.1 Normal Retirement Benefit. Upon Termination of Service on or after the
Normal Retirement Age for reasons other than death, the Company shall pay to the
Director the benefit described in this Section 2.1 in lieu of any other benefit
under this Agreement.

 

2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is $25,000
(Twenty-five Thousand Dollars). The Company’s Board of Directors, in its sole
discretion, may increase the annual benefit under this Section 2.1.1; however,
any increase shall require the recalculation of Schedule A.

 

2.1.2 Payment of Benefit. The Company shall pay the annual benefit to the
Director in 12 equal monthly installments commencing with the month following
the Director’s Normal Retirement Date, paying the annual benefit to the Director
for a period of 10 years.

 

2.1.3 Benefit Increases. Commencing on the first anniversary of the first
benefit payment, and continuing on each subsequent anniversary, the Company’s
Board of Directors, at its sole discretion, may increase the benefit.

 

2.2 Early Termination Benefit. Upon an Early Termination, the Company shall pay
to the Director the benefit described in this Section 2.2 in lieu of any other
benefit under this Agreement.

 

2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Early
Termination Lump Sum set forth on Schedule A for the Plan Year ending
immediately prior to Termination of Service, determined by vesting the Director
in the Accrual Balance for the Plan Year ending immediately prior to Termination
of Service. Any increase in the annual benefit under Section 2.1.1 shall require
the recalculation of this benefit on Schedule A.



--------------------------------------------------------------------------------

2.2.2 Payment of Benefit. The Company shall pay the benefit determined under
Section 2.2.1 to the Director in a lump sum within 30 days following Termination
of Service.

 

2.3 Disability Benefit. Upon the Director’s Termination of Service prior to
Normal Retirement Age due to Disability, the Company shall pay to the Director
the benefit described in this Section 2.3 in lieu of any other benefit under
this Agreement.

 

2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the Disability
annual Installment set forth on Schedule A, determined by vesting the Director
in the Normal Retirement Benefit described in Section 2.1.1. Any increase in the
annual benefit under Section 2.1.1 shall require the recalculation of this
benefit on Schedule A.

 

2.3.2 Payment of Benefit. The Company shall pay the annual benefit determined
under Section 2.3.1 to the Director in 12 equal monthly installments commencing
with the month following the Normal Retirement Age, paying the annual benefit to
the Director for a period of 10 years.

 

2.3.3 Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.

 

2.4 Change of Control Benefit. Upon a Change of Control, followed within twelve
(12) months by the Director’s Termination of Service for reasons other than
death, Disability or retirement, the Company shall pay to the Director the
benefit described in this Section 2.4 in lieu of any other benefit under this
Agreement.

 

2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the Change of
Control annual Installment set forth on Schedule A, determined by vesting the
Director in the Normal Retirement Benefit described in Section 2.1.1. Any
increase in the annual benefit under Section 2.1.1 shall require the
recalculation of this benefit on Schedule A.

 

2.4.2 Payment of Benefit. The Company shall pay the annual benefit determined in
Section 2.4.1 to the Director on the first of the following Plan Year and the
first of each Plan Year thereafter, paying the annual benefit for a period of 10
years.

 

2.4.3 Benefit Increases. Benefit payments may be increased as provided in
Section 2.1.3.

 

Article 3

Death Benefits

 

3.1 Death During Active Service. If the Director dies while in the active
service of the Company, the Company shall pay to the Director’s beneficiary the
split dollar death benefit described in the Split Dollar Agreement attached as
Addendum A between the Company and the Director in lieu of any other benefit
under this Agreement.



--------------------------------------------------------------------------------

3.2 Death During Payment of a Benefit. If the Director dies after any benefit
payments have commenced under Article 2 of this Agreement but before receiving
all such payments, the Company shall cease paying the benefit and, in lieu
thereof, the Company shall pay to the Director’s beneficiary the present value
of the remaining benefit in a split-dollar arrangement described in the Split
Dollar Agreement attached as Addendum A between the Company and the Director. In
the event that said benefit was paid in full and no liability remains on the
books of the Company, no death benefit is due to the Director.

 

3.3 Death After Termination of Service But Before Payment of a Benefit
Commences. If the Director is entitled to a benefit under Article 2 of this
Agreement, but dies prior to the commencement of said benefit payments, the
Company shall not pay said benefit, but, in lieu thereof, shall pay to the
Director’s beneficiary the present value of said benefit in a split-dollar
arrangement described in the Split Dollar Agreement attached as Addendum A
between the Company and the Director.

 

Article 4

Beneficiaries

 

4.1 Beneficiary Designations. The Director shall designate a beneficiary by
filing a written designation with the Company. The Director may revoke or modify
the designation at any time by filing a new designation. However, designations
will only be effective if signed by the Director and received by the Company
during the Director’s lifetime. The Director’s beneficiary designation shall be
deemed automatically revoked if the beneficiary predeceases the Director, or if
the Director names a spouse as beneficiary and the marriage is subsequently
dissolved. If the Director dies without a valid beneficiary designation, all
payments shall be made to the Director’s estate.

 

4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Company may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

 

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement if the
Company terminates the Director’s service for:

 

(a) Gross negligence or gross neglect of duties;

 

(b) Commission of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Director’s service with the Company; or



--------------------------------------------------------------------------------

(c) Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Director’s service and resulting
in an adverse effect on the Company.

 

5.2 Suicide or Misstatement. The Company shall not pay any benefit under this
Agreement if the Director commits suicide within three years after the date of
this Agreement. In addition, the Company shall not pay any benefit under this
Agreement if the Director has made any material misstatement of fact on any
application for any benefits provided by the Company to the Director.

 

Article 6

Claims and Review Procedure

 

6.1 Claims Procedure. An Director or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

6.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Company a written claim for the benefits.

 

6.1.2 Timing of Company Response. The Company shall respond to such claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.

 

6.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

 

(a) The specific reasons for the denial;

 

(b) A reference to the specific provisions of the Agreement on which the denial
is based;

 

(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

(d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

(e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.



--------------------------------------------------------------------------------

6.2 Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

6.2.1 Initiation – Written Request. To initiate the review, the claimant, within
60 days after receiving the Company’s notice of denial, must file with the
Company a written request for review.

 

6.2.2 Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

6.2.4 Timing of Company Response. The Company shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

 

6.2.5 Notice of Decision. The Company shall notify the claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(a) The specific reasons for the denial;

 

(b) A reference to the specific provisions of the Agreement on which the denial
is based;

 

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Director; however, this Agreement will automatically
terminate if no benefit is payable to the Director due to the Director’s
Termination for Cause, Suicide or Misstatement as set forth in Article 5.



--------------------------------------------------------------------------------

Article 8

Miscellaneous

 

8.1 Binding Effect. This Agreement shall bind the Director and the Company, and
their beneficiaries, survivors, executors, successors, administrators and
transferees.

 

8.2 No Guarantee of Service. This Agreement is not a contract for services. It
does not give the Director the right to remain in the service of the Company,
nor does it interfere with the shareholders’ rights to replace the Director. It
also does not require the Director to remain in the service of the Company nor
interfere with the Director’s right to terminate services at any time.

 

8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

8.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.

 

8.5 Tax Withholding. The Company shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

 

8.6 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of California, except to the extent preempted by the laws
of the United States of America.

 

8.7 Unfunded Arrangement. The Director and beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Company to pay such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Director’s life is a general asset of the
Company to which the Director and beneficiary have no preferred or secured
claim.

 

8.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Director as to the subject matter hereof. No rights are
granted to the Director by virtue of this Agreement other than those
specifically set forth herein.

 

8.9 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

(a) Establishing and revising the method of accounting for the Agreement;



--------------------------------------------------------------------------------

(b) Maintaining a record of benefit payments;

 

(c) Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement; and

 

(d) Interpreting the provisions of the Agreement.

 

8.10 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under this Agreement. It may delegate to others certain aspects of
the management and operational responsibilities including the employment of
advisors and the delegation of ministerial duties to qualified individuals.

 

IN WITNESS WHEREOF, the Director and the Company have signed this Agreement.

 

DIRECTOR:   COMPANY:     BANK OF THE SIERRA

 

--------------------------------------------------------------------------------

  By  

 

--------------------------------------------------------------------------------

Albert Berra             Title  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION

 

BANK OF THE SIERRA

DIRECTOR RETIREMENT AGREEMENT

 

Albert Berra

 

I designate the following as beneficiary of any death benefits under this
Agreement:

 

Primary:                                         
                                        
                                        
                                                                               

 

                                                                               
                                        
                                        
                                                         

 

Contingent:                                         
                                        
                                        
                                                                           

 

                                                                               
                                        
                                        
                                                         

 

Note:   To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 

Signature  

 

--------------------------------------------------------------------------------

Date                      Received by the Company this 1st day of October, 2002.

By  

 

--------------------------------------------------------------------------------

Title  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

BANK OF THE SIERRA

SPLIT DOLLAR AGREEMENT

 

(ADDENDUM A TO THE BANK OF SIERRA DIRECTOR RETIREMENT AGREEMENT)

 

THIS AGREEMENT is adopted this 1st day of October, 2002, by and between BANK OF
THE SIERRA, a state-chartered commercial bank located in Porterville, California
(the “Company”), and ALBERT BERRA (the “Director”). This Agreement shall append
the Split Dollar Endorsement entered into on even date herewith or as
subsequently amended, by and between the aforementioned parties.

 

INTRODUCTION

 

To encourage the Director to remain a member of the Company’s Board of
Directors, the Company is willing to divide the death proceeds of a life
insurance policy on the Director’s life. The Company will pay life insurance
premiums from its general assets.

 

AGREEMENT

 

The Company and the Director agree as follows:

 

Article 1

General Definitions

 

The following terms shall have the meanings specified:

 

1.1 “Director Retirement Agreement” means that Director Retirement Agreement
between the Company and the Director on even date herewith.

 

1.2 “Insured” means the Director.

 

1.3 “Insurer” means each life insurance carrier in which there is a Split Dollar
Policy Endorsement attached to this Agreement.

 

1.4 “Normal Retirement Age” means the Director attaining 70 years of age.

 

1.5 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Service.

 

1.6 “Policy” means the specific life insurance policy or policies issued by the
Insurer.

 

1.7 “Termination for Cause” means the Company terminating the Director’s service
for:

 

(a) Gross negligence or gross neglect of duties to the Company;



--------------------------------------------------------------------------------

(b) Commission of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Director’s service with the Company; or

 

(c) Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Director’s service and resulting
in an adverse effect on the Company.

 

1.8 “Termination of Service” means the Director ceasing to be a member of the
Company’s Board of Directors for any reason whatsoever, other than by reason of
an approved leave of absence.

 

Article 2

Policy Ownership/Interests

 

2.1 Company Ownership. The Company is the sole owner of the Policy and shall
have the right to exercise all incidents of ownership. The Company shall be the
beneficiary of the remaining death proceeds of the Policy after the Interest of
the Director or the Director’s transferee has been paid according to Section 2.2
below.

 

2.2 Director’s Interest. The Director shall have the right to designate the
beneficiary of one of the amounts in (a) or (b) below, depending upon time of
death.

 

a) Pre-retirement Death Benefit. Upon the death of the Director prior to Normal
Retirement Date while actively serving as a member of the Company’s Board of
Directors, the split dollar death benefit under this Agreement is $250,000.

 

b) Post-retirement Death Benefit. Upon the death of the Director after
Termination of Service and while receiving a benefit under the Director
Retirement Agreement, the split dollar death benefit under this Agreement is the
accrued liability on the books of the Company, which amount should equal the
present value of the remaining benefit to be paid under the Director Retirement
Agreement. In the event that a benefit was paid in full and no liability remains
on the books of the Company or if the Director was not eligible for a benefit
under the Director Retirement Agreement, no death benefit is due to the Director
under this section 2.2(b).

 

2.3 Option to Purchase. The Company shall not sell, surrender or transfer
ownership of the Policy while this Agreement is in effect without first giving
the Director or the Director’s transferee the option to purchase the Policy for
a period of 60 days from written notice of such intention. The purchase price
shall be an amount equal to the cash surrender value of the Policy. This
provision shall not impair the right of the Company to terminate this Agreement.

 

2.4 Comparable Coverage. Upon execution of this Agreement, the Company shall
maintain the Policy in full force and effect and in no event shall the Company
amend, terminate or otherwise abrogate the Director’s interest in the Policy,
unless the Company replaces the Policy with a



--------------------------------------------------------------------------------

comparable insurance policy to cover the benefit provided under this Agreement
and the Company and the Director execute a new Split Dollar Policy Endorsement
for said comparable insurance policy. The Policy or any comparable policy shall
be subject to the claims of the Company’s creditors.

 

Article 3

Premiums

 

3.1 Premium Payment. The Company shall pay any premiums due on the Policy.

 

3.2 Economic Benefit. The Company shall determine the economic benefit
attributable to the Director based on the amount of the current term rate for
the Director’s age multiplied by the aggregate death benefit payable to the
Director’s beneficiary. The “current term rate” is the minimum amount required
to be imputed under Revenue Rulings 64-328 and 66-110, or any subsequent
applicable authority.

 

3.3 Reimbursement. At the end of each Plan Year, the Director shall reimburse
the Company in an amount equal to the economic benefit.

 

Article 4

Assignment

 

The Director may assign without consideration all of the Director’s interests in
the Policy and in this Agreement to any person, entity or trust. In the event
the Director transfers all of the Director’s interest in the Policy, then all of
the Director’s interest in the Policy and in the Agreement shall be vested in
the Director’s transferee, who shall be substituted as a party hereunder and the
Director shall have no further interest in the Policy or in this Agreement.

 

Article 5

Insurer

 

The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.

 

Article 6

Claims and Review Procedure

 

6.1 Claims Procedure. Any person or entity who has not received benefits under
the Plan that he or she believes should be paid (the “claimant”) shall make a
claim for such benefits as follows:

 

6.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Company a written claim for the benefits.



--------------------------------------------------------------------------------

6.1.2 Timing of Company Response. The Company shall respond to such claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.

 

6.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

 

(a) The specific reasons for the denial,

 

(b) A reference to the specific provisions of this Agreement on which the denial
is based,

 

(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

(d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures, and

 

(e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

6.2 Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

 

6.2.1 Initiation – Written Request. To initiate the review, the claimant, within
60 days after receiving the Company’s notice of denial, must file with the
Company a written request for review.

 

6.2.2 Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.



--------------------------------------------------------------------------------

6.2.4 Timing of Company Response. The Company shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

 

6.2.5 Notice of Decision. The Company shall notify the claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(a) The specific reasons for the denial,

 

(b) A reference to the specific provisions of this Agreement on which the denial
is based,

 

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Director; however, this Agreement will automatically
terminate upon the Director’s Termination for Cause or in the event the Insurer
refuses to pay a death benefit according to the terms of the Policy.

 

Article 8

Miscellaneous

 

8.1 Binding Effect. This Agreement shall bind the Director and the Company and
their beneficiaries, survivors, executors, administrators and transferees, and
any Policy beneficiary.

 

8.2 No Guarantee of Service. This Agreement is not a contract for services. It
does not give the Director the right to remain in the service of the Company,
nor does it interfere with the shareholders’ rights to replace the Director. It
also does not require the Director to remain in the service of the Company nor
interfere with the Director’s right to terminate services at any time.

 

8.3 Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of California, except to the
extent preempted by the laws of the United States of America.



--------------------------------------------------------------------------------

8.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Company.

 

8.5 Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Split Dollar Agreement by one party to another
shall be in writing, shall be signed by the party giving or making the same, and
may be given either by delivering the same to such other party personally, or by
mailing the same, by United States certified mail, postage prepaid, to such
party, addressed to his or her last known address as shown on the records of the
Company. The date of such mailing shall be deemed the date of such mailed
notice, consent or demand.

 

8.6 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Director as to the subject matter hereof. No rights are
granted to the Director by virtue of this Agreement other than those
specifically set forth herein.

 

8.7 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

(a) Interpreting the provisions of this Agreement;

 

(b) Establishing and revising the method of accounting for this Agreement;

 

(c) Maintaining a record of benefit payments; and

 

(d) Establishing rules and prescribing any forms necessary or desirable to
administer this Agreement.

 

8.8 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

DIRECTOR:   COMPANY:     BANK OF THE SIERRA

 

--------------------------------------------------------------------------------

  By  

 

--------------------------------------------------------------------------------

Albert Berra             Title  

 

--------------------------------------------------------------------------------